Citation Nr: 1811492	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  05-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a mood disorder due to general medical condition prior to April 26, 2013, and in excess of 70 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic arthritis and deformity of the right acromioclavicular joint with impingement, residuals of right shoulder dislocation prior to December 1, 2011, and an initial compensable rating for right shoulder disability from December 1, 2011 through December 28, 2011, and from April 26, 2013.

3.  Entitlement to an initial compensable rating for a right shoulder surgical scar.

4.  Entitlement to an initial rating in excess of 10 percent for a right knee torn meniscus for the periods from December 9, 2002 through May 18, 2010, from October 7, 2011 through December 28, 2011, and from April 26, 2013.

5.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease from November 5, 2005 through January 4, 2009 (exclusive of a period of a 100 percent temporary total rating (TTR) for convalescence following surgery from October 5, 2006 through November 30, 2006); in excess of 30 percent for the period from January 5, 2009 through May 18, 2010; (exclusive of a TTR period from August 24, 2009 through September 30, 2009); and in excess of 30 percent for left knee degenerative joint disease status post total knee replacement from April 26, 2013 (following the period of TTR from October 7, 2011 through December 28, 2011 for convalescence for total left knee replacement).


REPRESENTATION

Appellant represented by:	Thomas E. Andrews III, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and the Appellant (Substitute)


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel






INTRODUCTION

The Veteran served on active duty from June 1, 1973 to June 27, 1973; from September 11, 1979 to December 11, 1979; from May 19, 2010 to October 6, 2011; and from December 29, 2011 to April 25, 2013.  The Veteran died in August 2014.  The issues for appellate review have been revised to reflect discontinued VA payments during periods of active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  An August 2004 rating decision granted service connection for a right knee torn meniscus and assigned an initial 10 percent disability rating, effective December 9, 2002.  

In a January 2006 rating decision, the RO granted service connection for left knee degenerative joint disease and assigned an initial 10 percent rating, effective November 15, 2005.  In a December 2006 rating decision, the RO denied entitlement to a temporary total rating (TTR) based on left knee surgical treatment.  In December 2006, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned for his left knee disability and with the denial of a TTR for left knee convalescence.  

The Veteran and appellant testified at a hearing before RO personnel in March 2007 regarding the left knee rating issues.  A transcript of the hearing is associated with the claims file.

In an April 2007 decision review officer (DRO) rating decision, the RO granted a 100 percent TTR based on left knee surgical treatment requiring convalescence, effective October 5, 2006 through November 30, 2006, and continued the 10 percent rating for left knee degenerative joint disease, effective December 1, 2006.  An April 2007 statement of the case (SOC) readjudicated the claim for a higher initial rating for left knee disability, continuing the 10 percent rating assigned before and after the period of a TTR.  The RO issued the DRO rating decision and SOC with separate letters, which were both issued to the Veteran and his representative in May 2007.  

Neither the Veteran nor his representative had filed a timely substantive appeal regarding the initial rating assigned for the left knee disability, or a timely NOD regarding the continued 10 percent rating following the period of a TTR.  Therefore, the Veteran did not perfect a timely appeal of the initial rating assigned for left knee degenerative joint disease or initiate an appeal of the 10 percent rating, which the RO continued effective December 1, 2006 after the TTR period ended.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.

A November 2007 rating decision granted service connection for a mood disorder, right shoulder disability, and right shoulder surgical scar, each effective March 13, 2007, and assigned initial 30 percent, 10 percent, and noncompensable (0 percent) ratings, respectively.  The Veteran disagreed with the initial ratings assigned, the RO issued an SOC in March 2009, and the Veteran perfected a timely appeal of these issues in two substantive appeals received in April 2009.  This appeal was pending at the time of the Veteran's death.

In March 2008, the Veteran and appellant testified at a hearing before a Veterans Law Judge regarding the proper initial rating for the Veteran's right knee disability.  A transcript of the hearing is of record. 

In a May 2009 rating decision, the RO increased the rating previously assigned for left knee degenerative joint disease to 30 percent, effective January 5, 2009, which was the date VA received the Veteran's claim for an increased rating.  The Veteran filed an NOD with the 30 percent rating assigned and perfected a timely appeal.  His May 2010 substantive appeal included a request for a hearing before a Veterans Law Judge.

A March 2010 rating decision granted another period of TTR for convalescence following left knee surgery, effective August 24, 2009 through September 30, 2009, and continued the 30 percent rating, effective October 1, 2009.

In January 2011, the Veteran underwent a total left knee replacement.  A January 2012 rating decision granted a TTR for convalescence from October 7, 2011 through February 28, 2012, and continued the 30 percent rating for left knee degenerative joint disease status post total knee replacement from April 26, 2013.  

In October 2009, March 2012, and August 2013, the Board remanded the right knee rating claim to the agency of original jurisdiction (AOJ) for additional development.

VA correspondence dated in November 2012 notified the Veteran of a proposed rating decision to increase his left knee disability rating to 60 percent; however, a December 2013 rating decision and supplemental statement of the case (SSOC) continued the 30 percent rating, finding the proposed increase was not warranted based upon the receipt of additional evidence.  In that decision, the AOJ also adjusted the end date of the last TTR period to reflect the Veteran's return to active duty service on December 29, 2011.

The December 2013 rating decision also increased the rating for a mood disorder due to general medical condition to 70 percent, effective April 26, 2013.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating for a mood disorder remains in appellate status.

In a September 2014 decision, the Board dismissed the Veteran's appeal as to the right knee for lack of jurisdiction due to his death.

Following the Veteran's death, his surviving spouse filed a claim for accrued benefits and dependency and indemnity compensation (DIC) in August 2014, which served as a timely request to substitute for the pending appeal and pending claim at the time of the Veteran's death.  38 C.F.R. § 3.1010(c)(2) (2017).  A person eligible for substitution is defined as "a living person who would be eligible to receive accrued benefits due to the claimant...."  38 U.S.C. § 5121A (2012).  In February 2018, the RO notified the appellant she had been recognized as the substituted claimant.  The Board finds the Veteran's surviving spouse has been properly substituted; she is the appellant in this case.

In a November 2016 decision, the Board denied the claims for ratings higher than 10 percent for the right knee disability, and higher than 10 percent and 30 percent for the left knee disability during two applicable time periods.  

The Board notes that the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  In this case the Veterans Law Judge who presided over the March 2008 hearing regarding the issue of the proper right knee disability rating is no longer available to participate in the appeal.  On review of the record, it appears that VA did not offer the appellant the opportunity to participate in a new hearing specifically regarding that issue.  However, the November 2016 Board recognized that the appellant had elected to testify before a Veterans Law Judge regarding the left knee increased rating issue, but withdrew her request for a hearing in March 2016.  The Board had found her statements reflecting her desire to avoid further delay in a decision were sufficient to waive her rights to an additional hearing as to the right knee issue.  On appeal to the Court, the appellant did not dispute the Board's interpretation of her statements withdrawing her hearing request or waiving the opportunity to appear at an additional hearing.  The Board finds the appellant had an opportunity to testify at a new Board hearing and has clearly withdrawn that request.

Regarding the left knee disability, although the Veteran had not perfected a timely appeal as to the initial 10 percent rating assigned in the November 2007 rating decision and instead perfected an appeal of the May 2009 rating decision granting a higher, 30 percent rating effective from the date of his January 5, 2009 claim for increase, the November 2016 Board had characterized that issue on appeal to include "[e]ntitlement to a rating in excess of 10 percent for a left knee disability prior to January 5, 2009."  

The appellant appealed the Board's November 2016 decision to the Court of Appeals for Veterans Claims (Court).  In an August 2017 Order, the Court vacated the Board's decision and remanded the case to the Board for further proceedings consistent with an August 2017 Joint Motion for Remand (Joint Motion).  

Inasmuch as the November 2016 Board decision addressed the manifestations and effects of the Veteran's left knee disability prior to the January 5, 2009 date VA received his claim for an increased rating, thereby taking actions leading the substituted appellant to believe the Veteran's appeal had been perfected during his lifetime, the requirement that there be a timely substantive appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly).  Moreover, to the extent the Board is directed by the Court's Order to address particular records pertinent to the Veteran's left knee disability dated prior to the date VA received the January 5, 2009 claim for an increased rating, the Board must comply to avoid prejudicial harm to the appellant.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, to accurately reflect the procedural history of the left knee disability on appeal, the Board has characterized the left knee disability as a claim for a higher initial rating, as reflected on the title page.  

The issue of entitlement to service connection for anemia claimed as secondary to gastric cancer had been raised by the record in a May 16, 2013 claim, was pending before the AOJ at the time of the Veteran's death, and was deferred in a January 2014 rating decision, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to initial higher ratings for a mood disorder due to general medical condition, a right shoulder disability, and a right shoulder surgical scar are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the periods from December 9, 2002 through May 18, 2010, from October 7, 2011 through December 28, 2011, and from April 26, 2013, the right knee disability was manifested at worst by mild degenerative changes established by MRI scan and x-ray findings in 2005; extension to 0 degrees without pain; flexion limited by pain to 95 degrees after repetitive-use on VA examination in December 2013; and medial tenderness.

2.  From the date service connection was established on November 15, 2005 through January 4, 2009 (exclusive of a temporary total rating from October 5, 2006 through November 30, 2006), left knee degenerative joint disease was manifested by mild degenerative joint disease established by x-ray findings, flexion limited to 60 degrees by pain inhibition, extension to 0 degrees, and tenderness to palpation.

3.  From January 5, 2009 through May 18, 2010 (exclusive of a temporary total rating from August 24, 2009 through September 30, 2009), and since April 26, 2013, left knee degenerative joint disease status post total knee replacement was manifested at worst by flexion limited to 90 degrees with pain; extension limited to 20 degrees with pain; and left leg weakness with 4/5 strength status post total left knee replacement.

4.  The most persuasive evidence of record demonstrates throughout the appeal that right and left knee lateral instability occurred exclusively during periods the Veteran received temporary total ratings for convalescence following left knee surgeries or during periods of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right knee torn meniscus have not been met or more nearly approximated for any period on appeal.  38 U.S.C. §§ 1155, 5107, 5304(c) (2012); 38 C.F.R. §§ 3.321, 3.654, 3.700, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5257, 5010-5260 (2017).

2.  The criteria for an initial rating in excess of 10 percent prior to January 5, 2009 for left knee degenerative joint disease, and in excess of 30 percent for left knee degenerative joint disease status post total knee replacement from January 5, 2009, have not been met or more nearly approximated for any period on appeal.  38 U.S.C. §§ 1155, 5107, 5304(c) (2012); 38 C.F.R. §§ 3.321, 3.654, 3.700, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.30, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5010-5261, 5055 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Neither the appellant nor her attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II.  Increased Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Since service connection for the right knee was established effective December 9, 2002, the Veteran's right knee torn meniscus had been rated 10 percent disabling, exclusive of periods during which he returned to active duty service, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, which pertains to recurrent subluxation or lateral instability.  In the January 2006 rating decision that granted service connection for the left knee disability, the RO changed the Diagnostic Code for the right knee disability from 5257 to 5260-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5260 pertains to limitation of flexion, and 5010 refers to traumatic arthritis substantiated by x-ray findings, which in turn is rated on limitation of motion of the affected part as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5010.

Since service connection for left knee degenerative joint disease was established effective November 15, 2005, the left knee was rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Effective January 5, 2009, the Veteran's left knee disability was rated 30 percent disabling under Diagnostic Code 5010-5260.  During his third period of active duty service, the Veteran underwent a total left knee replacement in January 2011.  Following the period of convalescence, a January 2012 rating decision continued the 30 percent rating for left knee degenerative joint disease status post total knee replacement pursuant to Diagnostic Code 5010-5261, which pertains to arthritis and limitation of extension of the knee.  A December 2013 rating decision (issued by the Seattle, Washington RO) again continued the 30 percent rating for the left knee disability, but rated the disability under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which rates knee disability following prosthetic replacement of the joint. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  See id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Consideration will be given to less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45.  Pain on movement; swelling; deformity; atrophy of disuse; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing are related considerations.  Id.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The criteria for evaluating traumatic arthritis, which is rated as degenerative arthritis, are set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.  The 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id., Note 1.  In addition, the 20 percent and 10 percent ratings based on x-ray findings will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024.  Id., Note 2.

For VA compensation purposes, normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.  Ratings for limitation of flexion of a knee are assigned as follows: flexion limited to 60 degrees is 0 percent; flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Ratings for limitation of extension of the knee are assigned as follows: extension limited to 5 degrees is 0 percent; extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  Id., Diagnostic Code 5261.  

VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Because ratings may be separately assigned for limitation of flexion and limitation of extension, the Board will consider both Diagnostic Codes.

Diagnostic Code 5257 pertains to other impairment of the knee involving recurrent subluxation or lateral instability and provides a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  VA General Counsel has held that separate ratings may be assigned for arthritis and instability under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

Under Diagnostic Code 5055, a 100 percent rating is assigned for one year following implantation of a knee prosthesis, followed by a minimum 30 percent rating, or a 60 percent rating if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the knee is rated by analogy to Diagnostic Codes 5256, 5261, and 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Diagnostic Code 5256 pertains to ankylosis of the knee.  Id. Diagnostic Code 5256.

Before considering the pertinent evidence, the Board recognizes that the parties to the August 2017 Joint Motion agreed that the Board failed to adequately address whether separate ratings were warranted under Diagnostic Codes 5003 and 5257 based on arthritis and recurrent subluxation or lateral instability of each knee.  Pertinent to both knees, the Board is directed to specifically address evidence of lateral knee instability contained in a November 2006 physical therapy consultation report, which showed "medial (valgus), lateral (varus), anterior and posterior instability of the knee;" and an April 2009 VA examiner's notation of "locking, instability, and swelling."  Specific to left knee instability, the Board is directed to consider a July 15, 2011 physical therapy record recording "significant frontal plane instability on single leg stance;" subjective complaints of pain with instability on VA examination in July 2012; a September 19, 2012 service treatment record, noting "moderate instability of the left knee;" and "moderate instability, post replacement" noted by an Informal Physical Evaluation Board (PEB), which convened on December 14, 2012.

Regarding the right knee, the parties agreed that while the Board found that despite evidence of meniscal tears and some instability, there was no indication of at least slight subluxation or lateral instability sufficient to warrant a 10 percent rating, the Board "failed to discuss evidence of such symptoms in its analysis."  In addition to the records identified above, the Board is directed to specifically discuss findings by the April 2012 VA examiner of "medial-lateral, right normal anterior, and medial lateral instability and subjective complaints of pain with instability" as well as the Veteran's "noted use of a cane and a knee brace."

Turning to the evidence, the impression of a November 2002 private right knee MRI was torn posterior horn of the medial meniscus extending to the inferior articular surface.  Other reported findings included no significant joint effusion and intact medial and lateral collateral ligaments.

In December 2002, the Veteran was afforded a VA examination in connection with his claim for service connection for a right knee disability.  He described right knee pain and swelling.  Range of motion testing revealed flexion to 140 degrees and extension to 0 degrees.  Other right knee examination findings included the following: lateral joint line tenderness greater than medial joint line tenderness; no effusion; no instability on anterior, posterior, varus (lateral), or valgus (medial) testing; no patellofemoral pain or crepitus; and quadriceps strength 4+/5 bilaterally.  The impression on right knee x-ray examination was small suprapatellar effusion; examination otherwise unremarkable.

A March 2005 VA urgent care record reflects the Veteran's complaints of swelling, difficulty squatting and kneeling, and increased pain after running for Army Reserve physical training tests.  Physical examination findings of both knees included degenerative changes; no effusions, tenderness, or heat; stable joints; and normal deep tendon reflexes and strength.  The impression of a bilateral knee x-ray examination was no sign of acute fracture, dislocation, or radiopaque foreign body; no significant-sized joint effusion in the suprapatellar bursa on either side; heights of all the compartments of the knees appeared maintained.  The impression of an April 2005 right knee MRI examination was mild degenerative changes at the right knee, but no radiographic evidence of a tear at either meniscus.  

During a May 2005 VA physical therapy consultation, the Veteran described right knee pain; swelling after running; and intermittent, spontaneous giving way.  Reported examination findings included knee flexion and extension within normal limits.  Testing for ligament instability, including lateral instability, was negative. 

On the same day in May 2005, the Veteran was afforded a VA examination.  He described continued right knee pain since injuring his knee in the mid-1980s, resulting in a right meniscal tear, during Army Reserve service.  He asserted that his right knee disability caused left knee swelling and reported using bilateral neoprene knee braces that he bought over-the-counter.  He endorsed right knee instability approximately twice a year with occasional falls and bilateral, constant knee stiffness and swelling.  He denied any heat, redness, locking, or flare-ups.  He reported working as a case worker in a state government office and having to walk a lot, increasing his knee pain and swelling.

Range-of-motion testing revealed bilateral knee flexion to 70 degrees with pain beginning at 50 degrees and bilateral extension to 0 degrees with pain at the end of range.  Following repetitive-use testing, right knee flexion was limited to 50 degrees with pain beginning at 30 degrees; left knee flexion was measured at 50 degrees with pain at the end of range.  Anterior drawer testing showed minimal bilateral laxity.  The examiner remarked that although the Veteran could not obtain 90 degrees of flexion, he observed the Veteran obtain a 90 degree passive range of motion when he sat up after the examination on the edge of the table and during the initial interview when he was sitting in the chair.  After reviewing x-ray reports from December 2002 and March 2005 and the April 2005 right knee MRI report, the diagnosis was degenerative arthritis of the bilateral knees, including the menisci.

During an August 2005 VA physical medicine and rehabilitation consultation, the Veteran reported bilateral knee pain, right worse than left, with pain intensity of 8/10 on both legs.  Examination findings included antalgic gait with bilateral neoprene knee braces in place, positive apprehension test to both knees indicative of chondromalacia patella, full active range of motion, no crepitus, and stable collateral and cruciate ligaments. 

A December 2005 VA primary care record noted the Veteran had requested documentation of his need to walk rather than run for his Army Reserve PT fitness testing.  He also stated he could no longer climb steps required at work and was unable to walk long distances.

In connection with his claim for service connection for a left knee disability secondary to his service-connected right knee disability, the Veteran was afforded a VA examination in December 2005.  He described left knee pain with prolonged, sitting, standing, or walking and constant right knee pain with less strength.  He denied any swelling and the examiner indicated there was "[n]o heat or redness, instability, locking noted.  No flare-ups [were] reported."  The Veteran indicated his work as a case worker involved significant walking, which increased his pain.

Range-of-motion testing revealed bilateral flexion to 90 degrees and bilateral extension to 0 degrees.  Following repetitive-use testing, there was no additional loss of motion or additional limitation due to pain, fatigue, weakness, or lack of endurance.  On physical examination, both knees were reported as stable with no edema, but with crepitus present bilaterally.  The examiner commented that "strength testing of the knees was difficult secondary to a variable effort on the [Veteran's] part with testing for flexion in the knees.  He had on-off muscle contractions."  The impression of a bilateral knee x-ray examination was mild degenerative joint disease at each knee, greater on the left; no other abnormalities at the knees; current examination unchanged from March 2005.

During a January 2006 clinic visit, the Veteran requested an orthopedic evaluation to substantiate his need for a permanent profile, allowing him to walk rather than run during Army Reserve PT testing, because running caused his knees to swell and become painful and very unstable.  He reported "having to wear braces issued by VA on both knees" since August 2005.  Physical examination during a June 2006 consultation revealed no effusion, negative grind patellar test, stable collateral and cruciate ligaments on both knees, and no leg length discrepancy.  The Veteran wore bilateral knee braces and walked with a cane.  The physician's assessment was negative examination other than symptomatology pain referred by the Veteran.

An August 2006 private orthopedic evaluation record from J. Bethea, M.D., reflects the Veteran's complaint of pain in both knees rated 6/10, perhaps worse on the left; inability to walk more than 30 yards or stand more than 20 minutes; bilateral swelling; and left knee giving way.  He denied any locking, but reported using knee braces and sometimes using a cane.  On physical examination, he appeared "certainly in no severe distress."  Bilaterally, he had full range of motion without swelling, instability, apprehension, crepitus, or atrophy.  He had no tenderness on the right knee, but exquisite medial joint line tenderness on the left knee.  The report reflects that Dr. Bethea reviewed x-ray and MRI reports and remarked that the Veteran seemed "to have more pain than I can explain on the basis of his x-rays, which have previously shown only mild degenerative joint disease."  The impression of a left knee MRI examination later that month was medial meniscal tear; patellofemoral arthropathy.

During a September 2006 VA orthopedic consultation, the Veteran reported increasing left knee pain over the last year and feeling like his knee gave out on him occasionally due to pain.  He denied locking, but believed both knees were becoming weaker.  Examination of his left knee revealed extension to 0 degrees and flexion to 100 degrees, stable varus and valgus stress testing, minimal effusion, and tenderness particularly over the medial joint line and patellofemoral joint area.  The physician noted that a review of left knee x-rays showed some minimal degenerative changes about the Veteran's knee, but looked "good" overall.

On October 5, 2006, Dr. Bethea performed a left knee arthroscopy with micro fracture of the medial femoral condyle, partial medial meniscectomy, and patella chondroplasty.  The Veteran was in receipt of a TTR for convalescence from this date through November 30, 2006.

In October 2006, the Veteran presented for a VA examination one week after his left knee surgery.  He described his recent surgery for left knee medial meniscus tear and denied any right knee surgery.  He stated that his right knee pain had increased in severity since his last VA examination, but denied constant pain, stiffness, swelling, heat, redness, instability, or locking.  Rounded to the nearest 5 degrees, range-of-motion testing revealed right knee flexion to 55 degrees with pain beginning at 40 degrees and left knee flexion to 40 degrees with pain beginning at 30 degrees; the Veteran had extension to 0 degrees bilaterally.  Following repetitive-use testing, the range of motion of the bilateral knees was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Other examination findings included negative anterior and posterior and varus/valgus testing and no crepitus felt.  The examiner commented that he could not "explain the severe lack of range of motion for the right knee."  The left knee, however, was "presumptive for [being] postop[erative].  X-rays of the bilateral knees dated [in September 2006] show[ed] mild degenerative changes at each knee."

A November 6, 2006 VA physical therapy consultation record indicates the Veteran was referred for bilateral knee pain.  He complained of left knee soreness at 5/10 and right knee weakness.  Rounded to the nearest 5 degrees, active range-of-motion testing revealed right knee flexion to 120 degrees, left knee flexion to 105 degrees, and extension to 0 degrees bilaterally.  Muscle strength testing was 5/5 for the right knee and 4/5 for the left knee.  Special tests, which the therapist noted were negative on the right and positive on the left, included ligament stability testing.  Left knee stability testing was positive for medial (valgus), lateral (varus), anterior, and posterior instability.  The treatment plan included therapeutic exercises to increase stability.  A physical therapy discharge note from late November 2006 reflects the Veteran's report that his "knee still buckle[d] [and] his strength was not much higher as the opposite knee."  Reported findings included normal range of motion, antalgic gait using standard cane, and strength generally between 4 to 5/5.

Private orthopedic treatment records from J. Bethea, M.D., indicate the Veteran received left knee Hyalgan injections in December 2006 and January 2007.  During a March 2007 clinic visit, he described throbbing, sharp left knee pain with some locking and catching; he was "not sure about any swelling."  Dr. Bethea indicated that due to pain inhibition, the Veteran was unable to flex the left knee farther than 60 degrees; there was no swelling or instability on examination.

In March 2007, the Veteran testified that his left knee sometimes "dropped" on him, locked up, or went out from under him.  The appellant testified that the Veteran appeared to be in constant pain and had difficulty in their split-level home.  She stated that she helped him put on his trousers and had to do things around the house that he could no longer do, such as yard work.

A February 2008 examination report from Dr. Bethea indicates the Veteran disclosed being prescribed medication by VA for right knee pain mainly in the posterior aspect, but he did not take it every day.  He denied missing work.  He stated that stairs and getting up from a seated position were difficult for him.  Physical examination of the right knee revealed "full range of motion, without any joint line tenderness.  There was no obvious effusion and certainly no instability.  No apprehension or crepitus was appreciated.  There was some vague tenderness in the posterior aspect of his right knee."  Dr. Bethea indicated that right knee x-rays failed to reveal any obvious osteoarthritis and ordered a right knee MRI scan, which confirmed a right knee posterior horn medial meniscal tear.  

In March 2008, the Veteran testified that he did a lot of walking, going up steps, and driving at work, which were difficult due to right knee pain, and he could not walk more than 10 or 15 minutes due to weakness.  In response to a question regarding any right knee instability, he testified he had a "lot of sharp pains in [his] knee, kind of jerking motions," and he could not bend or squat.  He stated that icing his right knee temporarily relieved swelling.  The appellant testified that the Veteran had difficulty sleeping due to knee pain and she often helped him dress.

In April 2008, the VA prosthetics clinic fit the Veteran bilaterally with hinged, wrap-around knee braces.  An August 2008 VA pain clinic note reflects the Veteran's report that the main location of his pain was his low back.  Examination findings included no atrophy of the extremities, intact motor function, 5/5 muscle strength testing of both knees.  September 2008 treatment records from Dr. Bethea indicate that x-ray examination of both knees revealed varus with normal appearing joint spaces.  Physical examination findings included tenderness on palpation of the left knee medially and full range of motion bilaterally without tenderness, swelling, instability, apprehension, or crepitus. 

The Veteran was afforded a VA examination on April 21, 2009 in connection with his January 5, 2009 claim for an increased rating for his left knee disability.  The examination addressed both knees.  The Veteran described the history of his knee problems and current symptoms, including daily knee pain, "left more than right, accompanied by locking, instability, and swelling;" and activity-related flare-ups characterized by swelling.  He identified experiencing some limitations in driving, which was required for his job.  He reported taking pain medication for his knees and experiencing temporary relief from physical therapy and injection therapy.  

Range-of-motion testing revealed right knee extension limited to 15 degrees and flexion to 110 degrees, and left knee extension limited to 20 degrees and flexion to 90 degrees; all motion was characterized by end-of-range pain.  Following repetitive-use testing, the knees were not additionally limited.  Physical examination of the knees revealed a moderate degree of bony swelling and crepitus; no pain in either knee on patellar compression; pain on varus and valgus stress testing bilaterally; and negative Lachman, anterior drawer, and McMurray tests.

A June 2009 treatment record from Dr. Bethea recorded left knee extension to 0 degrees and flexion limited to 90 degrees due to pain.  In August 2009, Dr. Bethea performed surgery to repair the left knee medial meniscus tear.  A March 2010 rating decision assigned a TTR for convalescence following left knee surgery for the period from August 24, 2009 through September 30, 2009; the 30 percent rating was continued effective, October 1, 2009.  In September 2009 correspondence, Dr. Bethea indicated the Veteran was attending physical therapy at VA following his recent left knee surgery and stated he was "capable of only sedentary work."  A November 2009 record notes the Veteran's complaint of sharp right knee pain at night with some swelling and locking.  On right knee examination, he had full range of motion without any effusion, instability, apprehension, or crepitus.  Right knee tenderness was present medially.  

Service treatment records dated in January 2011 show the Veteran underwent a left mini-total knee replacement.  During a July 15, 2011 physical therapy initial evaluation while still on active duty, the Veteran reported left knee pain estimated at 6/10 and weakness; the examiner commented that observation was consistent with the subjective pain complaints.  Examination findings included significantly altered gait, diffuse tenderness to palpation, some breakaway weakness on strength testing, and significant frontal plane instability on single leg stance.  Active left knee range of motion was from 5 degrees to 105 degrees and passive range of motion was from 0 to 110 degrees.

Upon separation from his third period of active duty service, the RO assigned a TTR for convalescence following his January 2011 left knee replacement surgery, effective October 7, 2011 through February 28, 2012.  A subsequent rating decision changed the end date of the TTR award to reflect the Veteran's return to active duty service on December 29, 2011.

On VA examination in December 2011 before starting his last period of active duty service, the Veteran complained of left knee stiffness, weakness, and pain, but stated the right knee was doing pretty well.  He denied flare-ups that impaired knee function.  Right knee range of motion was from 0 degrees to 140 degrees with no objective evidence of painful motion.  Left knee range of motion was from 5 degrees extension with no objective evidence of painful motion to 105 degrees flexion with objective evidence of painful motion at 90 degrees.  Repetitive-use testing revealed no additional limitation of motion.  There was disturbance of locomotion and interference with sitting, standing, and weight-bearing on the left, but no functional loss of the right lower extremity.  

There was pain on palpation to the left knee.  Muscle strength testing was normal or 5/5 on right knee flexion and extension and 4/5 on left knee flexion and extension.  Stability testing was normal bilaterally and there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted the Veteran underwent a total knee arthroplasty in January 2011 with intermediate degrees of residual weakness, pain, and limited motion.  The surgical scar was not painful and/or unstable, nor was the total area of the scar greater than 39 square centimeters (6 square inches).  X-rays confirmed arthritis in both knees and showed no evidence of patellar subluxation.  The examiner noted the Veteran walked with a cane regularly, but that his knee disorders did not impact his ability to work.

The Veteran was afforded a VA examination on April 2, 2012, during his last period of active duty service, to evaluate his right knee disability.  As noted above, the Joint Motion indicated the "April 2012 examiner found medial-lateral, right normal anterior, and medial lateral instability and subjective complaints of pain with instability" and noted "use of a cane and knee brace."  The Board is directed to discuss these findings.  The examination report includes the Veteran's brief account about the onset of his right knee disability and his denial of any flare-ups impacting the function of the knee.  On examination, the Veteran had right knee range of motion from full extension to 0 degrees without pain to 120 degrees flexion with pain beginning at the endpoint of motion.  On repetitive-use testing, there was no additional loss of motion.  The examiner identified right knee functional loss involving disturbance of locomotion and restriction from running.  Left knee range of motion was not recorded.

Physical examination of the knees revealed pain on palpation (the examiner did not identify whether the pain involved one or both knees); normal muscle strength on flexion and extension bilaterally; and normal anterior and posterior stability testing for the right knee, but medial-lateral right knee instability of 5 to 10 mm.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner acknowledged the Veteran's history of right knee meniscal tear and left knee replacement surgery and noted the Veteran had no scars that were painful and/or unstable, or that covered a total area greater than 6 square inches.  Findings on contemporaneous right knee x-ray examination included no suprapatellar effusion; compartments were intact; no arthropathy or injury.  The impression was normal right knee.  The examiner observed the Veteran occasionally used braces and regularly used a cane for stability of both knees.  The examiner described the functional impact of the Veteran's knee disability as "limited standing and walking, declared disabled in present job."

A service treatment record dated later in April 2012 reflects the Veteran's report of left knee weakness, stiffness, and pain, aggravated by weight bearing and escalating stairs.  Left knee range of motion lacked a few degrees of full extension with flexion to 95 or 100 degrees.  Right knee range of motion was normal.  Effusion and weakness were present in the left knee only.  Bilaterally, there was no lateral instability, no erythema, no knee deformity, and no tenderness to palpation. 

During active duty service, the Veteran underwent VA examination for his left knee disability in July 2012 in connection with a VA and Department of Defense (DOD) Joint Disability Evaluation Board (DES).  Subjectively, he endorsed pain with instability and swelling, but no locking.  The examiner noted degenerative joint disease of the left knee, the history of left knee surgeries, and that the Veteran had had progressive pain and loss of function, noting his functional impairment involved difficulty negotiating steps, ambulating on uneven terrain, kneeling, and weightbearing.  Assistive devices included a cane and knee brace; the examiner observed his gait as antalgic.  

Examination revealed left knee extension to 0 degrees and flexion to 90 degrees with pain throughout the range of motion.  There was no additional loss of motion following repetitive-use testing.  Varus/valgus stress testing was abnormal with moderately severe laxity of the collaterals.  Lachman's and drawer tests were normal.  There was left knee tenderness, crepitation, and positive McMurray's test, and the left quadriceps muscle strength testing was diminished at 4/5.  

A September 19, 2012 service treatment record identified the reason for the visit as "medical retention determination point statement," indicating that the Veteran had had more than one year of conservative therapy for chronic lower back and left knee pain and was still unable to perform his duties.  A history of present illness detailed that the Medical Evaluation Board (MEB) had considered the Veteran's left knee degenerative joint disease, moderate instability, and total knee replacement disqualifying.  Similarly, the December 14, 2012 record of Informal Physical Evaluation Board (PEB) Proceedings recommended the permanent disability retirement based on several medical conditions, including degenerative joint disease and moderate instability of the left knee, post replacement.

After separation from his final period of active duty service, the Veteran was afforded another VA examination in December 2013.  He described the history of his right and left knee problems and reported having left knee effusions and pain since his January 2011 knee replacement surgery.  He did not report flare-ups impacting the function of his knees or lower legs.  Right knee range of motion was measured as extension to 0 degrees with pain beginning at 5 degrees and flexion to 100 degrees with pain beginning at 95 degrees.  Left knee rating of motion was measured as extension to 5 degrees with pain beginning at 15 degrees and flexion to 95 degrees with pain beginning at 90 degrees.  After repetitive-use testing, the examiner indicated there was no additional loss of motion of either knee.  However, the Board observes that the post-test measurement documented right knee extension ending at 5 degrees.  The examiner noted the Veteran's functional loss or impairment, bilaterally, included less movement than normal; weakened movement; incoordination; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  Additional functional loss or impairment included right knee swelling and left knee deformity.

Other physical examination findings included no tenderness or pain to palpation for joint line or soft tissues of either knee; 4/5 muscle strength on right and left knee flexion and extension; normal knee joint stability testing bilaterally; no evidence or history of recurrent patellar subluxation/dislocation; and no additional knee conditions such as "shin splints" or tibial and/or fibular impairment.  The examiner acknowledged the Veteran's history of right knee meniscal tear and total left knee replacement in 2011 with intermediate degrees of residual weakness, pain or limitation of motion.  Examination of the Veteran's left knee surgical scar was consistent with previous examination reports, and he continued constant use of a cane.  The examiner believed the Veteran would have difficulty with employment involving prolonged ambulation and standing or bending and squatting movements.

Having considered the medical and lay evidence of record, the Board finds that ratings higher than those previously assigned are not warranted at any time for the right or left knee disabilities.  

Regarding both knees, the Board emphasizes that 38 U.S.C.A. § 5304(c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See also 38 C.F.R. §§ 3.654, 3.700.  Accordingly, for the two periods that the Veteran returned to active duty service (from May 19, 2010 to October 6, 2011 and from December 29, 2011 to April 25, 2013) during his appeal, VA is precluded from awarding any disability compensation benefits.  Similarly, with respect to the Veteran's three left knee surgeries during his appeal, the Board reiterates that he received temporary total disability ratings for convalescence following each surgery.  The provisions of 38 C.F.R. § 4.30, which govern convalescent ratings, direct that the total disability rating will be assigned without regard to other provisions of the rating schedule.  Therefore, to the extent that the medical and lay evidence may support a higher rating for right or left knee disability or separate ratings based on lateral instability or limitation of motion during any of these time periods, Federal law and regulations prohibit such awards.  

Since service connection was established effective December 9, 2002, and exclusive of the Veteran's subsequent periods of active duty service, the preponderance of the evidence demonstrates his right knee disability was manifested at worst by mild degenerative changes established by MRI scan and x-ray findings in 2005; full extension to 0 degrees without pain; flexion limited by pain to 95 degrees after repetitive-use on VA examination in December 2013; and medial tenderness.  These findings are consistent with the 10 percent rating assigned throughout the appeal based on x-ray evidence of arthritis and objective evidence of painful flexion.  

The Board acknowledges instances of greater loss of right knee motion recorded in May 2005, October 2006, and April 2009.  However, the Board finds the overall evidence of record does not support a higher rating.  For example, although the Veteran's flexion was limited to 70 degrees on VA examination in May 2005 and limited to 50 degrees after repetitive-use testing, a treatment record from earlier that day documented normal range of motion.  Moreover, the May 2005 examiner observed that when outside the context of testing, the Veteran achieved 90 degrees of flexion in passive motion on the exam table and sitting in a chair.  Similarly, the October 2006 examiner reported he could not explain the severe lack of range of motion for the right knee, noting that bilateral knee x-rays documented only mild degenerative joint disease.  Because VA examiners in May 2005 and October 2006 suggested the right knee flexion measurements were inconsistent with other contemporaneous findings, the Board finds these records do not adequately support a higher rating for right knee arthritis based on limitation of flexion.  The Board finds that the range of motion findings observed outside the context of testing for compensation to be a more probative measure of the severity of the Veteran's disability.  

In addition, although right knee extension was limited to 15 degrees on VA examination in April 2009, the remainder of the evidence overwhelmingly records full right knee extension to 0 degrees without pain except on VA examination in December 2013 when right knee extension was limited to 5 degrees after repetitive use due to pain.  However, assigning a separate rating for painful extension is not warranted because the assignment of two separate ratings based upon painful motion would constitute pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Therefore, a separate compensable rating for right knee limitation of extension is not warranted.

Since service connection was established for left knee degenerative joint disease effective November 5, 2005 and until January 4, 2009 (exclusive of the period of TTR from October 5, 2006 to November 30, 2006), the Veteran's left knee disability was manifested by mild degenerative joint disease established by x-ray findings, flexion limited to 60 degrees by pain inhibition, normal extension to 0 degrees, and tenderness to palpation.  For this period, these findings are consistent with the 10 percent rating assigned based on arthritis with noncompensable limitation of flexion with objective evidence of painful motion.  A higher rating for this time period is not warranted because the evidence does not demonstrate left knee ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; flexion limited to 45 degrees; extension limited to 10 degrees; or malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, 5262.

For the period from January 5, 2009 (exclusive of periods of TTRs from August 24, 2009 through September 30, 2009, and October 7, 2011 through December 28 2011; and exclusive of his periods of active duty service from May 19, 2010 through October 6, 2011, and December 29, 2011 through April 25, 2013), the Veteran's left knee degenerative joint disease was manifested at worst by flexion limited to 90 degrees with pain; extension limited to 20 degrees with pain; and left leg weakness with 4/5 strength status post total left knee replacement.  These findings are consistent with the 30 percent rating assigned during this period based on extension limited to 20 degrees with pain and intermediate degrees of residual weakness, pain, or limitation of motion status post total left knee replacement.  

A separate compensable rating based on limitation of flexion is not warranted for this period because the Veteran's left knee flexion was not limited to 45 degrees.  Id., Diagnostic Code 5260.  A higher rating is not warranted because the evidence does not demonstrate chronic residuals of total left knee replacement consisting of severe painful motion or weakness in the left lower extremity, unfavorable ankylosis, extension limited to 30 degrees, or nonunion of the tibia and fibula with loose motion requiring a brace.  Id., Diagnostic Codes 5055, 5256, 5261, 5262.

Finally, the Board has considered whether at any time during the appeal (exclusive of the periods of temporary total ratings for left knee convalescence and the periods of active duty service) a separate rating was warranted for recurrent subluxation or lateral instability of either knee.  Neither the Veteran during his lifetime, nor the appellant asserted that the Veteran experienced subluxation (dislocation) of either knee joint.  In addition, the medical evidence, including x-ray reports, indicates there was no evidence of right or left knee subluxation.  As a result, a separate disability rating for either knee based on recurrent subluxation is not warranted.

In comparison, the evidence of record does include many subjective reports of perceived right and left knee instability by the Veteran to VA, private, and military treatment providers and examiners.  

The Board recognizes that when considering whether lay evidence is competent the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the Board finds the Veteran was competent to describe many symptoms of his right and left knee disabilities, such as perceived instability, pain, swelling, or stiffness.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Board also finds his statements regarding instability credible because he made them to numerous medical providers while seeking treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).

However, to the extent that VA, private, and military medical personnel used specific clinical tests to assess the stability of the Veteran's knees, particularly varus and valgus stress testing to evaluate lateral stability, the Board finds the objective medical evidence is more probative than the lay evidence on the issue of instability because the clinical assessment of lateral knee instability made by performing particular tests falls outside the realm of common knowledge of laypersons.

Turning to the medical evidence, including the specific medical records cited by the parties to the Joint Motion, the Board finds that a separate compensable rating for right or left knee instability is not warranted at any time throughout the appeal.  The instances in which medical providers confirmed the presence of lateral knee instability on clinical examination all occurred during periods in which VA had assigned temporary total ratings for convalescence following left knee surgeries or occurred during periods in which the Veteran had returned to active duty service.  See Nov. 6, 2006 VA physical therapy consultation; July 15, 2011 Army physical therapy evaluation; Apr. 2, 2012 VA exam; July 26, 2012 VA exam; and Sept. and Dec. 2012 service records.  

Regarding the April 2009 VA examination, although the Veteran did subjectively report knee pain with locking, instability, and swelling, and clinical examination revealed right and left knee pain on varus and valgus stress testing, the record is insufficient to support a separate rating for lateral instability for either knee because instability was not shown, only pain.  Furthermore, contemporaneous medical evidence from the Veteran's private orthopedic surgeon, Dr. Bethea, which was dated in September 2008 and November 2009 before and after the 2009 VA examination, documented no instability on examination.  Based on the foregoing facts, and the law and regulations precluding VA from assigning higher or separate disability ratings during periods of total ratings for convalescence and periods of active duty service, the Board must deny the claim for separate disability ratings based on right or left knee lateral instability.   
  
The Board has considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes they are not warranted for the right knee or beyond those already assigned for the left knee because the evidence of record does not support higher ratings than those assigned for the right knee at any time during the appeal period or for the left knee during any applicable time period.  Therefore, the assigned ratings for the right and left knee disabilities are proper throughout the appeal period, and higher ratings for those knee disabilities are denied.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim for higher or separate ratings than those assigned for the Veteran's right and left knee disabilities during his lifetime, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Exclusive of the periods in which the Veteran returned to active duty, entitlement to an initial rating in excess of 10 percent for a right knee torn meniscus is denied.

Exclusive of periods of temporary total ratings for convalescence and the periods in which the Veteran returned to active duty, entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease prior to January 5, 2009 and in excess of 30 percent from January 5, 2009 is denied.



REMAND

The appeal of the issues of entitlement to initial higher ratings for a mood disorder, right shoulder disability, and right shoulder surgical scar were pending at the time of the Veteran's death.  The AOJ should consider the pertinent evidence added to the record since the claims were last adjudicated and readjudicate the claims.

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed appropriate, readjudicate the claims for higher initial disability ratings for a mood disorder, right shoulder disability, and right shoulder surgical scar.  If any benefit sought is not granted in full, furnish the appellant and her attorney an SSOC and afforded an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


